DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 1/20/2021 is acknowledged.
Applicant amended claims 1, 5, 12, and 15; and cancelled claims 2-4.
	
Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[12, 3] change “the substrate” to “a substrate”.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0353708) (hereafter Seo), in view of Shatalov et al. (US 2016/0149099) (hereafter Shatalov).
Regarding claim 1, Seo discloses a light emitting diode comprising: 
a semiconductor stack 30 (Fig. 1, paragraph 0040) comprising a first conductivity type semiconductor layer 25 (Fig. 1, paragraph 0041) having a first surface (bottom surface of 25 in Fig. 1) and a second surface (top surface of 25 in Fig. 1) opposing the first surface;
a second conductivity type semiconductor layer 29 (Fig. 1, paragraph 0041) and an active layer 27 (Fig. 1, paragraph 0041) interposed between the first conductivity type 
a mesa (third downwardly protruding region from the left corner of Fig. 1 where lower portion of 25, 27, and 29 are formed in Fig. 1) disposed on the first surface (bottom surface of 25 in Fig. 1) of the first conductivity type semiconductor layer 25 (Fig. 1) and comprising the first conductivity type semiconductor layer 25 (Fig. 1), the active layer 27 (Fig. 1), and the second conductivity type semiconductor layer 29 (Fig. 1);
an ohmic layer 31 (Fig. 1, paragraph 0044) electrically connected to the second conductivity type semiconductor layer 29 (Fig. 1);
an upper insulation layer (top layer of 33 close to 30 in Fig. 1; see paragraph 0045, wherein 33 can be multiple layers) covering (see Fig. 1, wherein 33 is covering bottom and lateral surfaces of 30 and 31) the mesa (third downwardly protruding region from the left corner of Fig. 1 where lower portion of 25, 27, and 29 are formed in Fig. 1) and the ohmic layer 31 (Fig. 1);
a side reflection layer (middle lower layer of 33 in Fig. 1; see paragraph 0045, wherein 33 can be multiple layers) covering outermost side surfaces of at least the first conductivity type semiconductor layer 25 (Fig. 1); and
a first bump pad 39a (Fig. 1, paragraph 0048) and a second bump pad 39b (Fig. 1, paragraph 0048) disposed under the ohmic layer 31 (Fig. 1) and electrically connected to the first conductivity type semiconductor layer 25 (Fig. 1) and the second conductivity type semiconductor layer 29 (Fig. 1), respectively;
 the upper insulation layer (top layer of 33 close to 30 in Fig. 1) extends to cover the outermost side surfaces of the first conductivity type semiconductor layer 25 (Fig. 1); 
the upper insulation layer (top layer of 33 close to 30 in Fig. 1) covering the outermost side surfaces of the first conductivity type semiconductor layer 25 (Fig. 1) is disposed between the side reflection layer (middle lower layer of 33 in Fig. 1) and the side surfaces of the first 
the mesa (third downwardly protruding region from the left corner of Fig. 1 where lower portion of 25, 27, and 29 are formed in Fig. 1) is spaced apart from the outermost side surfaces of the first conductivity type semiconductor layer 25 (Fig. 1, paragraph 0041).
Seo does not disclose the outermost side surfaces of the first conductivity type semiconductor layer are chemically treated after being physically isolated.
Shatalov discloses the outermost side surfaces of the first conductivity type semiconductor layer (“Fig. 4A, paragraph 0043) are chemically treated (paragraph 0040, wherein “the grooves 32 can be cleaned from light absorbing residue using any solution.  Illustrative cleaning solutions include, for example: a dry reactive ion etching (RIE), wet etching in a potassium hydroxide (KOH) solution, a phosphoric sulfuric acid, and/or the like, etc.”) after being physically isolated (see paragraph 0042, wherein “the substrate 12 is scribed to form a set of angled side surfaces on the substrate 12, which can be subsequently cleaned to achieve a shape that improves light extraction from the substrate 12”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seo to form the outermost side surfaces of the first conductivity type semiconductor layer are chemically treated after being physically isolated, as taught by Shatalov, since the substrate (Shatalov, paragraph 0029) can be cleaned to clean debris from the angled side surfaces.
Regarding claim 5, Seo further discloses the light emitting diode of claim 1, wherein the outermost side surfaces of the first conductivity type semiconductor layer 25 (Fig. 1) are inclined with respect to the first surface (bottom surface of 25 in Fig. 1) of the first conductivity type semiconductor layer.
Regarding claim 6, Seo further discloses the light emitting diode of claim 1, further comprising: a lower insulation layer (bottom layer of 33 close to 37 in Fig. 1; see paragraph 0045, wherein 33 can be multiple layers) covering the ohmic layer 31 (Fig. 1), the lower 
a first pad metal layer 35a (Fig. 1, paragraph 0046) disposed on the lower insulation layer (bottom layer of 33 close to 37 in Fig. 1) and electrically connected to the first conductivity type semiconductor layer 25 (Fig. 1) through the first opening (opening of 33 where 35b is contacting 25 in Fig. 1).
Regarding claim 7, Seo further discloses the light emitting diode of claim 6, wherein the mesa (third downwardly protruding region from the left corner of Fig. 1 where lower portion of 25, 27, and 29 are formed in Fig. 1) comprises: a through-hole (opening between 27 and 29 in Fig. 1) formed through the second conductivity type semiconductor layer 29 (Fig. 1) and the active layer 27 (Fig. 1) to expose the first conductivity type semiconductor layer 25 (Fig. 1); and
an indented portion (opening where 37 and portion of 33 contacting 37 are formed in Fig. 1) formed on a side surface of the mesa (third downwardly protruding region from the left corner of Fig. 1) and exposing the first conductivity type semiconductor layer 25 (Fig. 1).
Regarding claim 8, Seo further discloses the light emitting diode of claim 7, wherein the first pad metal layer 35a (Fig. 1, paragraph 0046) is electrically connected to the first conductivity type semiconductor layer 25 (Fig. 1) exposed to the through-hole (opening between 27 and 29 in Fig. 1) and the indented portion (opening where 37 and portion of 33 contacting 37 are formed in Fig. 1).
Regarding claim 9, Seo further discloses the light emitting diode of claim 8, wherein the first pad metal layer 35a (Fig. 1, paragraph 0046) is electrically connected to the first conductivity type semiconductor layer 25 (Fig. 1) near corners of the mesa (third downwardly protruding region from the left corner of Fig. 1 where lower portion of 25, 27, and 29 are formed in Fig. 1).
Regarding claim 10, Seo further discloses the light emitting diode of claim 1, wherein the 
Regarding claim 11, Seo further discloses the light emitting diode of claim 1, further comprising an ohmic oxide layer (middle upper layer of 33 in Fig. 1; and see paragraph 0045, wherein 33 can be multiple layers and can include TiO.sub.2) disposed on the second conductivity type semiconductor layer 29 (Fig. 1) around the ohmic layer 31 (Fig. 1).
Regarding claim 12, Seo further discloses the light emitting diode of claim 1, wherein: the substrate (“buffer layer” in paragraph 0066) comprises gallium nitride (see paragraph 0066, wherein “gallium nitride”); and the side reflection layer (middle lower layer of 33 in Fig. 1; see paragraph 0045, wherein 33 can be multiple layers) covers side surfaces of the substrate (not shown in Fig. 1 but see “buffer layer” in paragraph 0066) and the outmost side surfaces of the first conductivity type semiconductor layer 25 (Fig. 1).
Regarding claim 13, Seo further discloses the light emitting diode of claim 1, wherein the outermost side surfaces of the first conductivity type semiconductor layer 25 (Fig. 1) are located between the first surface (bottom surface of 25 in Fig. 1) and the second surface (top surface of 25 in Fig. 1) of the first conductivity type semiconductor layer 25 (Fig. 1).
Regarding claim 14, Seo further discloses the light emitting diode of claim 7, wherein the indented portion (opening where 37 and portion of 33 contacting 37 are formed in Fig. 1) is partially surrounded by the second conductivity type semiconductor layer 29 (Fig. 1).
Regarding claim 15, Seo further discloses the light emitting diode of claim 14, wherein the indented portion (30b in Fig. 5(b) and paragraph 0067; and see opening where 37 and portion of 33 contacting 37 are formed in Fig. 1) is formed on four side surfaces (see region where 21 is exposed in Fig. 5(a)) of the mesa (third downwardly protruding region from the left corner of Fig. 5(b) where upper portion of 25, 27, and 29 are formed in Fig. 5 (b)).
Regarding claim 16, Seo further discloses the light emitting diode of claim 7, wherein the indented portion (opening where 37 and portion of 33 contacting 37 are formed in Fig. 1) is 
Regarding claim 17, Seo in view of Shatalov discloses the light emitting diode of claim 1, however Seo does not disclose the outmost side surfaces treated by phosphoric acid.
Shatalov discloses the outmost side surfaces 46 (Fig. 4A, paragraph 0043) treated (paragraph 0040, wherein “the grooves 32 can be cleaned from light absorbing residue using any solution.  Illustrative cleaning solutions include, for example: a dry reactive ion etching (RIE), wet etching in a potassium hydroxide (KOH) solution, a phosphoric sulfuric acid, and/or the like, etc.”) by phosphoric acid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seo to form the outmost side surfaces treated by phosphoric acid, as taught by Shatalov, since the substrate (Shatalov, paragraph 0029) can be cleaned to clean debris from the angled side surfaces.

Response to Arguments
1. 	Applicant's arguments filed 1/20/2021 have been fully considered.
2. 	The applicant argues (REMARKS, Page 9, Lines 2-6) that “claim 1 has been further amended to include the following feature, which is not disclosed in the cited references: the upper insulation layer covering the outermost side surfaces of the first conductivity type semiconductor layer is disposed between the side reflection layer and the side surfaces of the first conductivity type semiconductor layer.” However, Seo discloses the upper insulation layer (top layer of 33 close to 30 in Fig. 1) covering the outermost side surfaces of the first conductivity type semiconductor layer 25 (Fig. 1) is disposed between the side reflection layer (middle lower layer of 33 in Fig. 1) and the side surfaces of the first conductivity type semiconductor layer 25 (Fig. 1).
3. 	The applicant argues (REMARKS, second paragraph in page 10) that “Second, the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813



	
	
/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813